Name: 2008/940/EC: Commission Decision of 21 October 2008 laying down standard reporting requirements for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses co-financed by the Community (notified under document number C(2008) 6032) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  agricultural policy;  agricultural activity;  information and information processing
 Date Published: 2008-12-13

 13.12.2008 EN Official Journal of the European Union L 335/61 COMMISSION DECISION of 21 October 2008 laying down standard reporting requirements for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses co-financed by the Community (notified under document number C(2008) 6032) (Text with EEA relevance) (2008/940/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(10) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards the programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Pursuant to Article 24(1) of Decision 90/424/EEC, a Community financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision. (3) Following the adoption of Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) and in order to further improve the process of submission, approval and assessment of progress during the implementation of the programmes, Commission Decision 2008/425/EC of 25 April 2008 laying down standard requirements for the submission by Member States of national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses for Community financing (3) has updated those standard requirements to make them consistent with those criteria. (4) Point 7(e) of the Annex to Decision 2008/341/EC provides that eradication programmes submitted by the Member States to the Commission for co-financing are to contain rules for adequate compensation to farmers for animals which have to be slaughtered or culled in the framework of the programme and for the products which have to be destroyed. (5) It is appropriate to provide that in the absence of such rules compensation should be paid within 90 days, in order to avoid reduction in Community financial support. (6) Decision 90/424/EEC provides that Member States are to submit, for each approved programme, intermediate technical and financial reports and, by 30 April each year at the latest, an annual detailed technical report, including the assessment of the results achieved and a detailed account of expenditure incurred for the previous year. (7) An evaluation system is in place for the purposes of assessing progress made during implementation of eradication and control programmes. The evaluation system includes a reporting system to provide epidemiological data from the programmes based on Commission Decision 2002/677/EC of 22 August 2002 laying down standard reporting requirements for programmes of eradication and control of animal diseases co-financed by the Community and repealing Decision 2000/322/EC (4). (8) Following the adoption of Decision 2008/425/EC, harmonisation of the reporting system is desirable and Decision 2002/677/EC should be repealed and replaced by this Decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall, in accordance with this Decision, submit intermediate and final reports as regards eradication, control and monitoring programmes adopted pursuant to Article 24 of Decision 90/424/EEC. Article 2 For the purpose of this Decision, the following definitions shall apply: (a) intermediate reports means intermediate technical and financial reports evaluating the running programmes, to be submitted to the Commission as provided for in Article 24(7)(a) of Decision 90/424/EEC; (b) final reports means detailed technical and financial reports to be submitted to the Commission by 30 April each year at the latest for the entire year of application of the programmes, as provided for in Article 24(7)(b) of Decision 90/424/EEC; (c) payment applications means the payment applications relating to the expenditure incurred by a Member State, to be submitted to the Commission, as provided for in Article 24(8) of Decision 90/424/EEC. Article 3 1. With regards to running programmes approved for Community co-financing in accordance with Article 24(5) of Decision 90/424/EEC, an intermediate report shall be submitted to the Commission by 31 July each year at the latest. 2. The intermediate reports shall include: (a) in respect of bovine tuberculosis, bovine brucellosis, ovine and caprine brucellosis (B. melitensis), Enzootic Bovine Leucosis (EBL), Aujeskys disease, Bluetongue in endemic or high risk areas, African swine fever, swine vesicular disease, classical swine fever, Anthrax, Contagious bovine pleuropneumonia, Echinococcosis, Trichinellosis, Verotoxigenic E. coli, all the relevant information, including at least, the information specified in Annexes I, II, III IV and VII, as appropriate; (b) in respect of rabies, all the relevant information, including at least, the information specified in Annexes I and VII, as appropriate; (c) in respect of Salmonellosis (zoonotic salmonella), all the relevant information, including at least, the information specified in Annexes I, V.A and VII as appropriate; (d) in respect of Transmissible spongiform encephalopathies (TSE), all the relevant information, including at least, the information specified in Annex VIII, as appropriate; (e) in respect of Avian influenza in poultry and wild birds all the relevant information, including at least, the information specified in Annex IX, as appropriate; (f) in respect of aquaculture animal diseases such as Infectious haematopoietic necrosis (IHN), Infectious salmon anaemia (ISA), Viral haemorrhagic septicÃ ¦mia (VHS), Koi herpes virus infection (KHV), Infection with Bonamia ostreae, Infection with Marteilia refringens, White spot disease in crustacean, all the relevant information, including at least, the information specified in Annex X, as appropriate. Article 4 1. Final reports shall include: (a) in respect of bovine tuberculosis, bovine brucellosis, ovine and caprine brucellosis (B. melitensis), Enzootic Bovine Leucosis (EBL), Aujeskys disease, Bluetongue in endemic or high risk areas, African swine fever, swine vesicular disease, classical swine fever, Anthrax, Contagious bovine pleuropneumonia, Echinococcosis, Trichinellosis, Verotoxigenic E. coli, the payment application and all relevant information, including at least, the information specified in Annexes II, III, IV, V, VI, VII and in the specific Annexes VII.A, VII.B, VII.C or VII.D, as appropriate; (b) in respect of rabies, the payment application and all relevant information, including at least, the information specified in Annexes VII and VII.E, as appropriate; (c) in respect of Salmonellosis (zoonotic salmonella), the payment application and all relevant information, including at least, the information specified in Annexes V.A, VI, VII and VII.F, as appropriate; (d) in respect of Transmissible spongiform encephalopathies (TSE), the payment application and all relevant information, including at least, the information specified in Annexes VIII, as appropriate; (e) in respect of Avian influenza in poultry and wild birds, the payment application and all relevant information, including at least, the information specified in Annexes IX, as appropriate; (f) in respect of aquaculture animal diseases such as Infectious haematopoietic necrosis (IHN), Infectious salmon anaemia (ISA), Viral haemorrhagic septicÃ ¦mia (VHS), Koi herpes virus infection (KHV), Infection with Bonamia ostreae, Infection with Marteilia refringens, White spot disease in crustaceans, the payment application and all relevant information, including at least, the information specified in Annex X, as appropriate. 2. For the purpose of completing the table laid down in Annexes VII C, D and F and without prejudice to Article 4(2) of Commission Regulation (EC) No 296/96 (5), Member States should indicate in the column compensation the compensation granted between 1 day and 90 calendar days after the slaughter of the animal or the destruction of the products or after the presentation of the completed claim by the owner. Where the authorities concerned make compensation payments outside of the 90 days (from 91 to 210 calendar days) reduction in Community financial support shall apply. Article 5 Decision 2002/677/EC is repealed. Article 6 This Decision shall apply to programmes for the eradication, control and monitoring of animal diseases to be implemented as from 1 January 2009. Article 7 This Decision is addressed to the Member States. Done at Brussels, 21 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 159, 18.6.2008, p. 1. (4) OJ L 229, 27.8.2002, p. 24. (5) OJ L 39, 17.2.1996, p. 5. ANNEX I REQUIREMENTS FOR INTERMEDIATE TECHNICAL AND FINANCIAL EVALUATION Member State: Date: Disease/zoonosis (1): Animal species: Minimum content of the evaluation: 1. technical and financial evaluation: 1.1. confirmation that all legislation concerning the implementation of the programme was in force at the beginning of the programme (if not, evaluation of the situation); 1.2. evaluation of the implementation of budgetary requirements necessary for the running of the programme; 1.3. estimation of the money already spent in the context of the programme for the co-financed measures; 1.4. preview of the money to be spent in the whole year under report for the co-financed measures. (1) Disease or zoonosis and animal species if necessary. ANNEX II DATA ON HERDS (1) (one table per disease/species) Member State: Date: Year: Disease (2): Animal species: Reporting period : Ã¯   Intermediate report Ã¯   Final report Region (3) Total number of herds (4) Total number of herds under the programme Number of herds checked (5) Number of positive herds (6) Number of new positive herds (7) Number of herds depopulated % positive herds depopulated Indicators % herd coverage % positive herds Period herd prevalence % new positive herds Herd incidence 1 2 3 4 5 6 7 8 = (7/5) Ã  100 9 = (4/3) Ã  100 10 = (5/4) Ã  100 11 = (6/4) Ã  100 Total Total  1 (8) (1) Herds equal flocks, or holdings as appropriate. (2) Disease and animal species if necessary. (3) Region as defined in the approved eradication programme of the Member State. (4) Total number of herds existing in the region, including eligible herds and non-eligible herds for the programme. (5) Check means to perform a herd level test under the programme for the respective disease with the purpose of maintaining, upgrading, etc., the health status of the herd. In this column a herd should not be counted twice even if has been checked more than once. (6) Herds with at least one positive animal during the period independent of the number of times the herd has been checked. (7) Herds whose status in the previous period was Unknown, Not free-negative, Free, Officially Free or suspended and have at least one positive animal in this period. (8) Data of the previous year in the corresponding period. ANNEX III DATA ON ANIMALS (one table per disease/species) Member State: Date: Year: Disease (1): Animal species: Reporting period : Ã¯   Intermediate report Ã¯   Final report Region (2) Total number of animals (3) Number of animals (4) to be tested under the programme Number of animals (4) tested Number of animals tested individually (5) Number of positive animals Slaughtering Indicators Number of animals with positive result slaughtered or culled Total number of animals slaughtered (6) % coverage at animal level % positive animals Animal prevalence 1 2 3 4 5 6 7 8 9 = (4/3) Ã  100 10 = (6/4) Ã  100 Total Total  1 (7) (1) Disease and animal species if necessary. (2) Region as defined in the approved eradication programme of the Member State. (3) Total number of animals existing in the region, including eligible herds and non-eligible herds for the programme. (4) Includes animals tested individually or under bulk level scheme. (5) Include only animals tested individually, do not include animals tested by bulk level samples (e.g. milk bulk tank tests). (6) Include all positive animal slaughtered and also the negative animals slaughtered under the programme. (7) Data of the previous year in the corresponding period. ANNEX IV DATA ON VACCINATION PROGRAMMES (one table per disease/species) Member State: Date: Year: Disease (1): Species: Reporting period : Ã¯   Intermediate report Ã¯   Final report Region (2) Total number of herds (3) Total number of animals Information on young animals vaccination programme Information on mass vaccination programme Number of herds in vaccination programme Number of herds vaccinated Number of animals vaccinated Number of doses of vaccine administered Number of herds in vaccination programme Number of herds vaccinated Number of adults (4) vaccinated Number of young (4) animals vaccinated Number of doses of vaccine administered 1 2 3 4 5 6 7 8 9 10 11 12 Total Total  1 (5) (1) Disease and species if necessary. (2) Region as defined in the approved eradication programme of the Member State. (3) Herds equal flocks, or holdings as appropriate. (4) As defined in the programme. (5) Data of the previous year in the corresponding period. ANNEX V DATA ON STATUS OF HERDS AT THE END OF THE PERIOD (one table per disease/species) Member State: Disease (1): Date: Species: Year: Region (2) Status of herds and animals under the programme (3) Total number of herds and animals under the programme Unknown (4) Not free or not officially free Free or officially free suspended (7) Free (8) Officially free (9) Last check positive (5) Last check negative (6) Herds Animals (10) Herds Animals (10) Herds Animals (10) Herds Animals (10) Herds Animals (10) Herds Animals (10) Herds Animals (10) 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 Total Total  1 (11) (1) Disease and animal species if necessary. (2) Region as defined in the approved eradication programme of the Member State. (3) At the end of the reporting period. (4) Unknown: No previous checking results available. (5) Not Free and last check positive: herd checked with at least one positive result in the latest check. (6) Not Free and last check negative: herd checked with negative results in the latest check but not being free or officially free. (7) Suspended as defined in Community legislation for the respective disease at the end of the reporting period. (8) Free herd as defined in Community legislation for the respective disease. (9) Officially free herd as defined in Community legislation for the respective disease. (10) Include animals under the programme in the herds with the referred status (left column). (11) Total of the previous year in the corresponding reporting period. ANNEX V.A DATA ON ZOONOTIC SALMONELLA  Intermediate technical report  Final technical report Member State: Date: Year: Salmonella serotypes (1): Animal Species: Region (8): Reporting period : Ã¯   Intermediate report Ã¯   Final report Type of flock (2) Total number of flocks (3) Total number of animals Total number of flocks under the programme Total number of animals under the programme Number of flocks checked (4) Number of positive flocks (5) Number of flocks depopulated Total number of animals slaughtered or destroyed Quantity of the eggs destroyed (number or kg) Quantity of eggs channelled to egg products (number or kg) Serotypes targeted in the control programme (6) Other serotypes (7) Serotypes targeted in the control programme (6) Other serotypes (7) Serotypes targeted in the control programme (6) Other serotypes (7) Serotypes targeted in the control programme (6) Other serotypes (7) Serotypes targeted in the control programme (6) Other serotypes (7) (1) Specify the serotypes covered by the control programmes, e.g. S. Enteritidis, S. Typhimurium, other serotypes (specify). (2) E.g. breeding flocks (rearing, adult flocks), production flocks, laying hen flocks, broiler flocks, breeding turkeys, broiler turkeys, breeding pigs, slaughter pigs etc. Flocks equal herds as appropriate. (3) Total number of flocks existing in the region, including eligible flocks and non-eligible flocks for the programme. (4) Check means to perform a flock level test under the programme for the presence of zoonotic Salmonella. In this column a flock should not be counted twice even if has been checked more than once. (5) If a flock has been checked, in accordance with footnote (d), more than once, a positive sample should be taken into account only once. (6) Salmonella Enteritidis or Salmonella Typhimurium, Salmonella Hadar, Salmonella Virchow, Salmonella Infantis or any serovars targeted in the control programme. (7) Salmonella serovars other than specified and targeted in the control programme. (8) Region or country as appropriate. ANNEX VI REQUIREMENTS FOR FINAL REPORTS Member State: Date: Disease/zoonosis (1): Animal species: Minimum content of the report (2): 1. Submission of data (Annexes II, III, IV, V and Va, as appropriate) 2. Technical evaluation of the situation: 2.1. Epidemiological maps for each disease/infection 2.2. Information on diagnostic test used (table A): Table A Disease/species Test (3) Type of sample (4) Type of test (5) Number of tests performed 2.3. Data on infection: Disease/species Number of herds infected Number of animals infected 2.4. Reasons for suspension the free or officially free status for each disease (table B): Table B Disease/species Reason (6) Number of herds suspended 2.5. Achievement of targets and technical difficulties 2.6. Additional epidemiological information: information on epidemiological inquiries, abortions, lesions found in abattoir or necropsy, human cases, etc. 3. Financial aspects: 3.1. Completed tables of Annex VII 3.2. Overview over the money spent in the context of the programme 3.3. Detailed listing of the eligible costs. (1) Disease or zoonosis and animal species if necessary. (2) For programmes on zoonotic salmonella only points 1, 2.2, 2.3, 2.5, 2.6, and 3 should be covered. (3) Indicate: skin test, RB, FC, iELISA, cELISA, isolation, PCR, bacteriological analysis, other (specify). (4) Indicate if necessary: blood serum, blood, plasma, milk, milk bulk tank, suspect lesion, foetus, faeces, eggs, dead chickens, meconium, others (specify). (5) Indicate: screening test, confirmatory test, complementary test, routine test, others (specify). (6) Indicate the motive:  non-negative result in diagnostic test,  does not fulfil the routine testing frequency,  entering animals in the herd with insufficient status,  the disease is suspected,  others (specify). ANNEX VII INTERMEDIATE/FINAL FINANCIAL REPORT AND PAYMENT APPLICATION (one table per disease/zoonoses/species) Member State: Date: Year: Disease/zoonosis: Species: Reporting period : Ã¯   Intermediate report Ã¯   Final report Region (1) Measures eligible for co-financing (2) Compensation Laboratory analysis or other diagnostic test of official samples Vaccines Other (please specify) Other (please specify) 1 2 3 4 5 6 Total We certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of Decision/Regulation (EC) No ¦ (mention specific financing decision),  all supporting documents relating to the expenditure are available for inspection, notably to justify the level of compensation for animals,  no other Community contribution was requested for this programme and all revenue accruing from operations under the programme is declared to the Commission,  the programme was executed in accordance with the relevant Community legislation, in particular the rules on competition, the award of public contracts and State aid,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: ... Name and signature of operational director: ... (1) Region as defined in the approved eradication programme of the Member State. (2) Data to be given in national currency, VAT excluded. ANNEX VII.A ANNEX TO THE FINAL FINANCIAL REPORT FOR PIGS PROGRAMMES Member State: Period of reference: Year: Species: Aujeskys disease  Classical swine fever  African swine fever  Swine vesicular disease (1) Region (2) Measures eligible for co-financing (3) Laboratory analysis and other diagnostic tests Vaccination Number of tests or laboratory analysis (type of test or analysis to be specified) Cost of tests or laboratory analysis (type of test or analysis to be specified) Number of vaccine doses and baits (type of vaccine to be specified) Cost of vaccine doses and baits (type of vaccine to be specified) Cost of distribution (type of distribution to be specified) ELISA Other (to be specified) Other (to be specified) ELISA Other (to be specified) Other (to be specified) Total 0 0 0 0,00 0,00 0,00 0 0 0,00 0,00 0,00 0,00 (1) One programme per table. Please keep only the concerned programme by deleting the others. (2) Region as defined in the approved eradication programme of the Member State. (3) Data to be given in national currency, VAT excluded. ANNEX VII.B ANNEX TO THE FINAL FINANCIAL REPORT FOR BLUETONGUE PROGRAMME Member State: Period of reference: Year: Species: Bluetongue Region (1) Measures eligible for co-financing (2) Laboratory analysis and other diagnostic tests Vaccination Other measures Number of tests or laboratory analysis (type of test or analysis to be specified) Cost of tests or laboratory analysis (type of test or analysis to be specified) Number of vaccine doses (type of vaccine to be specified) Cost of vaccine doses (type of vaccine to be specified) Nature of measures (please specify) Cost of measures (please specify) ELISA Other (to be specified) Other (to be specified) ELISA Other (to be specified) Other (to be specified) Traps Other Traps Other Total 0 0 0 0,00 0,00 0,00 0 0 0 0,00 0,00 0,00 0 0 0,00 0,00 (1) Region as defined in the approved eradication programme of the Member State. (2) Data to be given in national currency, VAT excluded. ANNEX VII.C PART 1 ANNEX TO THE FINAL FINANCIAL REPORT FOR BOVINE PROGRAMMES Member State: Period of reference: Year: Species: Bovine brucellosis  Bovine tuberculosis  Enzootic bovine leucosis (1) Region (2) Measures eligible for co-financing (3) Compensation Number of compensated animals Total cost of compensated animals Cost of animals compensated by 90 calendar days Cost of animals compensated between 91 and 120 calendar days Cost of animals compensated between 121 and 150 calendar days Cost of animals compensated between 151 and 180 calendar days Cost of animals compensated between 181 and 210 calendar days Amount received for salvage (only for BB and BT) Total 0 0,00 0,00 0,00 0,00 0,00 0,00 0,00 PART 2 ANNEX TO THE FINAL FINANCIAL REPORT FOR BOVINE PROGRAMMES Member State: Period of reference: Year: Species: Bovine brucellosis  Bovine tuberculosis  Enzootic bovine leucosis (4) Region (5) Measures eligible for co-financing (6) Laboratory analysis and other diagnostic tests Vaccination Number of tests or laboratory analysis (type of test or analysis to be specified) Cost of tests or laboratory analysis (type of test or analysis to be specified) Number of vaccine doses (type of vaccine to be specified) Cost of vaccine doses (type of vaccine to be specified) ELISA Rose Bengale Complement fixation test Tuberculin test A.G.I.D. Other (to be specified) ELISA Rose Bengale Complement fixation test Tuberculin test A.G.I.D. Other (to be specified) Total 0 0 0 0 0 0 0,00 0,00 0,00 0,00 0,00 0,00 0 0 0,00 0,00 (1) One programme per table. Please keep only the concerned programme by deleting the others. (2) Region as defined in the approved eradication programme of the Member State. (3) Data to be given in national currency, VAT excluded. (4) One programme per table. Please keep only the concerned programme by deleting the others. (5) Region as defined in the approved eradication programme of the Member State. (6) Data to be given in national currency, VAT excluded. ANNEX VII.D PART 1 ANNEX TO THE FINAL FINANCIAL REPORT FOR B. MELITENSIS PROGRAMME Member State: Period of reference: Year: Species: Ovine and caprine brucellosis Region (1) Measures eligible for co-financing (2) Compensation Number of animals by species Cost of animals by species Total cost of compensated animals Cost of animals compensated by 90 calendar days Cost of animals compensated between 91 and 120 calendar days Cost of animals compensated between 121 and 150 calendar days Cost of animals compensated between 151 and 180 calendar days Cost of animals compensated between 181 and 210 calendar days Sheep Goats Sheep Goats Total 0 0 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 PART 2 ANNEX TO THE FINAL FINANCIAL REPORT FOR MELITENSIS PROGRAMME Member State: Period of reference: Year: Species: Ovine and caprine brucellosis Region (3) Measures eligible for co-financing (4) Laboratory analysis and other diagnostic tests Vaccination Number of tests or laboratory analysis (type of test or analysis to be specified) Cost of tests or laboratory analysis (type of test or analysis to be specified) Number of vaccine doses (type of vaccine to be specified) Cost of vaccine doses (type of vaccine to be specified) Rose Bengale Complement fixation test Other (to be specified) Other (to be specified) Rose Bengale Complement fixation test Other (to be specified) Other (to be specified) Total 0 0 0 0 0,00 0,00 0,00 0,00 0 0 0,00 0,00 (1) Region as defined in the approved eradication programme of the Member State. (2) Data to be given in national currency, VAT excluded. (3) Region as defined in the approved eradication programme of the Member State. (4) Data to be given in national currency, VAT excluded. ANNEX VII.E ANNEX TO THE FINAL FINANCIAL REPORT FOR RABIES PROGRAMME Member State: Period of reference: Year: Species: Rabies Region (1) Measures eligible for co-financing (2) Vaccination Number of vaccine doses and baits (type of vaccine to be specified) Cost of vaccine doses and baits (type of vaccine to be specified) Cost of distribution (type of distribution to be specified) Total 0 0 0 0,00 0,00 0,00 0,00 0,00 (1) Region as defined in the approved eradication programme of the Member State. (2) Data to be given in national currency, VAT excluded. ANNEX VII.F PART 1 ANNEX TO THE FINAL FINANCIAL REPORT FOR SALMONELLA PROGRAMME Member State: Period of reference: Year: Species: Salmonella Region (1) Measures eligible for co-financing (2) Compensation Number of animals and eggs by range of compensation Cost of animals and eggs by range of compensation Compensation made by 90 calendar days Compensation made between 91 and 120 calendar days Compensation made between 121 and 150 calendar days Compensation made between 151 and 180 calendar days Compensation made between 181 and 210 calendar days Total compensated Destroyed animals (3) Heat-treated animals (3) Incubated hatching eggs Destroyed non incubated hatching eggs Heat-treated non incubated hatching eggs Destroyed animals (3) Heat-treated animals (3) Incubated hatching eggs Destroyed non incubated hatching eggs Heat-treated non incubated hatching eggs Total 0 0 0 0 0 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0 0 0,00 0,00 PART 2 ANNEX TO THE FINAL FINANCIAL REPORT FOR SALMONELLA Member State: Period of reference: Year: Species: Salmonella Region (4) Measures eligible for co-financing (5) Laboratory analysis and other diagnostic tests Vaccination Number of bacteriological tests (type of test to be specified) Cost of bacteriological tests (type of test to be specified) Number of vaccine doses (type of vaccine to be specified) Cost of vaccine doses (type of vaccine to be specified) Total 0 0 0 0,00 0,00 0,00 0 0 0,00 0,00 (1) Region as defined in the approved eradication programme of the Member State. (2) Data to be given in national currency, VAT excluded. (3) Please, specify animal species and category such as breeders, laying hens, broilers, breeding turkeys, breeding pigs, slaughter pigs, etc. (4) Region as defined in the approved eradication programme of the Member State. (5) Data to be given in national currency, VAT excluded. ANNEX VIII INTERMEDIATE/FINAL TECHNICAL AND FINANCIAL REPORT AND PAYMENT APPLICATIONS Member State: Date: Year: Disease (1): Reporting period : Ã¯   Intermediate report Ã¯   Final report Table A TSE Monitoring Member State: Year: Tests on bovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part I, points 2.1.3 and 4 to Regulation (EC) No 999/2001 of the European Parliament and of the Council (2) Tests on animals referred to in Annex III, Chapter A, Part I, points 2.2 to Regulation (EC) No 999/2001 Total Tests on ovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Tests performed according to the different requirements of Annex VII, Chapter A to Regulation (EC) No 999/2001 Others (specify) Total Tests on caprine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Tests performed according to the different requirements of Annex VII, Chapter A to Regulation (EC) No 999/2001 Others (specify) Tests on animals of other species Tests on animals of other species (specify separately each species) Total Genotyping Number of tests Unit cost Total cost Genotyping of animals referred to in Annex III, Chapter A, Part II, point 8.1 to Regulation (EC) No 999/2001 Genotyping of animals referred to in Annex III, Chapter A, Part II, point 8.2 to Regulation (EC) No 999/2001 Primary molecular testing with a discriminatory immuno-blotting Number of tests Unit cost Total cost Tests on animals referred to in Annex X, Chapter C, point 3.2(c)(i) to Regulation (EC) No 999/2001 Table B TSE Eradication Member State: Month: Year: BSE culling Number of animals Unit cost Total cost Animals killed under the requirements of Annex VII, Chapter A, point 2.1 to Regulation (EC) No 999/2001 Scrapie Culling Number of animals Unit cost Total cost Animals killed under the requirements of Annex VII, Chapter A to Regulation (EC) No 999/2001 Genotyping Number of tests Unit cost Total cost Animals genotyped under the requirements of Annex VII, Chapter A, point 2.3 to Regulation (EC) No 999/2001 Ewes genotyped under the framework of a breeding programme referred to in Article 6a of Regulation (EC) No 999/2001 Rams genotyped under the framework of a breeding programme referred to in Article 6a of Regulation (EC) No 999/2001 Total We certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of Decision/Regulation (EC) No ¦ (mention specific financing decision),  all supporting documents relating to the expenditure are available for inspection, notably to justify the level of compensation for animals,  no other Community contribution was requested for this programme and all revenue accruing from operations under the programme is declared to the Commission,  the programme was executed in accordance with the relevant Community legislation, in particular the rules on competition, the award of public contracts and state aid,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: ¦ Name and signature of operational director: ¦ (1) Disease and species if necessary. (2) OJ L 147, 31.5.2001, p. 1. ANNEX IX INTERMEDIATE/FINAL TECHNICAL AND FINANCIAL REPORT AND PAYMENT APPLICATIONS Member State: Date: Year: Disease: Species: Reporting period : Ã¯   Intermediate report Ã¯   Final report PART A: TECHNICAL REPORT Table 1 Poultry holdings (2) (except ducks and geese) sampled Serological investigation according to point B of Annex I to Commission Decision 2007/268/EC (1) on holdings of broilers (only when at risk)/fattening turkeys/chicken breeders/turkey breeders/laying hens/free range laying hens/ratites/farmed feathered game (pheasants, partridges, quails ¦)/backyard flocks/others (keep as appropriate) PLEASE USE ONE FORM PER POULTRY CATEGORY NUTS 2 code (3) Total number of holdings (4) Total number of holdings sampled Number of samples per holding Total number of tests performed per method Methods of laboratory analysis Total Table 2 Duck and geese holdings sampled (5) according to point C of Annex I to Decision 2007/268/EC Serological investigation NUTS 2 code (6) Total number of duck and geese holdings (7) Total number of duck and geese holdings sampled Number of samples per holding Total number of tests performed per method Methods of laboratory analysis Total Table 3 Wild birds  investigation according to the surveillance programme for avian influenza in wild birds set out in Annex II to Decision 2007/268/EC NUTS 2 code (8) Total number of birds sampled Total number of samples taken for active surveillance Total number of samples taken for passive surveillance Total PART B: FINANCIAL REPORT Member State: ¦ Period of reference: ¦ Year: ¦ Species: ¦ Avian influenza Region (9) Measures eligible for co-financing (10) Laboratory analysis and other diagnostic tests Sampling Number of laboratory tests Cost of laboratory tests Number of samples of wild birds ELISA AGID HI for H5/H7 Virus isolation PCR Other (to be specified) ELISA AGID HI for H5/H7 Virus isolation PCR Other (to be specified) Total 0 0 0 0 0 0 0,00 0,00 0,00 0,00 0,00 0,00 0,00 We certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of Decision/Regulation (EC) No ¦ (mention specific financing decision),  all supporting documents relating to the expenditure are available for inspection, notably to justify the level of compensation for animals,  no other Community contribution was requested for this programme and all revenue accruing from operations under the programme is declared to the Commission,  the programme was executed in accordance with the relevant Community legislation, in particular the rules on competition, the award of public contracts and State aid,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: ¦ Name and signature of operational director: ¦ (1) OJ L 115, 3.5.2007, p. 3. (2) Holdings or flocks or establishments as appropriate. (3) Refers to the location of the holding of origin. In case NUTS (Nomenclature of Territorial Units for Statistics) 2 can not be used, coordinates (long/lat) or region are requested. (4) Total number of holdings of one category of poultry in concerned NUTS 2 or region. (5) Holdings or flocks or establishments as appropriate. (6) Refers to the location of the holding of origin. In case NUTS 2 code can not be used, coordinates (long/lat) or region are requested. (7) Total number of holdings of ducks and geese in concerned NUTS 2 or region. (8) Refers to the place of collection of birds/samples. In case NUTS 2 code can not be used, coordinates (long/lat) are requested. (9) Region as defined in the approved programme of the Member State. (10) Data to be given in national currency, VAT excluded. ANNEX X INTERMEDIATE/FINAL TECHNICAL AND FINANCIAL REPORT Member State: Date: Year: Disease (1): Species: Reporting period : Ã¯   Intermediate report Ã¯   Final report PART A: TECHNICAL REPORT 1. Diseases 1.1. Fish Ã¯   VHS Ã¯   IHN Ã¯   ISA Ã¯   KHV 1.2. Molluscs Ã¯   Marteilia refringens Ã¯   Bonamia ostrae 1.3. Crustaceans Ã¯   White spot disease 2. General information on the programmes 2.1. Competent Authority (2) 2.2. Organisation, supervision of all stakeholders involved in the programme (3) 2.3. Duration of the programme 3. Data on testing animals Member State, Zone or Compartment (4) Disease: Year: Farm or mollusc farming area Number of samplings Number of clinical inspections Water temperature at sampling/Inspection Species at sampling Species sampled Number of animals sampled (total and by species) Number of tests Positive results of laboratorial examination Positive results of clinical inspections Total Total 4. Data on testing farms or farming areas Disease: Year: Member State, Zone or Compartment (5) Total number of farms or mollusc farming areas (6) Total number farms or mollusc farming areas under the programme Number of farms or mollusc farming areas checked (7) Number of positive farms or mollusc farming areas (8) Number of new positive farms or mollusc farming areas (9) Number of farms or mollusc farming areas depopulated % positive farms or mollusc farming areas depopulated Animals removed and disposed of (10) TARGET INDICATORS % farms or mollusc farming areas coverage % positive farms or mollusc farming areas period farms or mollusc farming areas prevalence % new positive farms or mollusc farming areas farms or mollusc farming areas incidence 1 2 3 4 5 6 7 8 = (7/5) Ã  100 9 10 = (4/3) Ã  100 11 = (5/4) Ã  100 12 = (6/4) Ã  100 Total PART B: FINANCIAL REPORT Table A Detailed analysis of the cost of the programme Costs related to Specification Number of units Unitary cost in EUR Total amount in EUR Community (11) funding requested (yes/no) 1. Testing 1.1. Cost of the analysis Test: Test: Test: 1.2. Cost of sampling 1.3. Other costs 2. Vaccination or treatment 2.1. Purchase of vaccine/treatment 2.2. Distribution costs 2.3. Administering costs 2.4. Control costs 3. Removal and disposal of the aquaculture animals 3.1. Compensation of animals 3.2. Transport costs 3.3. Disposal costs 3.4. Loss in case of removal 3.5. Costs from treatment of products 4. Cleansing and disinfection 5. Salaries (staff contracted for the programme only) 6. Consumables and specific equipment 7. Other costs Total We certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of Decision/Regulation (EC) No ¦ (mention specific financing decision),  all supporting documents relating to the expenditure are available for inspection, notably to justify the level of compensation for animals,  no other Community contribution was requested for this programme and all revenue accruing from operations under the programme is declared to the Commission,  the programme was executed in accordance with the relevant Community legislation, in particular the rules on competition, the award of public contracts and State aid,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: ¦ Name and signature of operational director: ¦ (1) Disease and species if necessary. (2) A description shall be provided of the structure, competencies, duties and powers of the Competent Authority or Competent Authorities involved. (3) A description shall be provided of the authorities in charge of the supervision and coordination of the programme and the different operators involved. (4) Member State, zone or compartment as defined in the approved programme. (5) Member State, zone or compartment as defined in the approved programme. (6) Total number of farms or mollusc farming areas existing in the Member State, Zone or Compartment as defined in the approved programme. (7) Check means to perform a farm/mollusc farming area level test under the programme for the respective disease with the purpose of upgrading the health status of the farm/mollusc farming area. In this column a farm/mollusc farming area should not be counted twice even if has been checked more than once. (8) Farms or mollusc farming areas with at least one positive animal during the period independent of the number of times the farms or mollusc farming areas has been checked. (9) Farms or mollusc farming areas which health status in the previous period was, in accordance with Part A of Annex III to Directive 2006/88/EC, category I, category II, category III or category IV and have at least one positive animal in this period. In the case of programmes submitted before 1 August 2008, Farms or mollusc farming areas which were not positive to the disease in question in the previous period and have at least one positive animal in this period. (10) Animals Ã  1 000 or total weight of animals removed and disposed of. (11) Referred either to Veterinary funds either to European Fishery Fund (Council Regulation (EC) No 1198/2006).